        Case 2:21-cv-05850-MCS-AFM Document 9 Filed 08/25/21 Page 1 of 1 Page ID #:40




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
LI XIAORAN,                                                CASE NUMBER:
                                                                           2:21-cv-05850-MCS-AFMx
                                        PLAINTIFF(S),
                           v.                                ORDER TO SHOW CAUSE RE DISMISSAL FOR
ALEJANDRO MAYORKAS, et al.,                                             FAILURE TO PAY:
                                                                      ✔ FULL FILING FEE


                                      DEFENDANT(S).               INITIAL PARTIAL FILING FEE


        On                  July 23, 2021 (ECF No. 8)                    , plaintiff was granted permission pursuant
to 28 U.S.C. § 1915 (b)(1) to file the above-referenced action without prepaying the full filing fee of $350.00, but
plaintiff was ordered to pay the ✔ full filing fee    initial partial filing fee, in the amount of $     402.00
within thirty (30) days to the Clerk of Court.

        The plaintiff has not complied with 28 U.S.C. § 1915 (b)(1) and is hereby ordered to show cause why this
action should not be dismissed without prejudice for plaintiff’s failure to timely pay the ✔ full filing fee
   initial partial filing fee.

        Plaintiff may file a response to this Order to Show Cause no later than twenty-one (21) days from the
date of this Order. Failure to file a response within the time specified may be deemed consent to the dismissal
without prejudice of this action. If the ✔ full filing fee or    initial partial filing fee is received within the
twenty-one (21) day period, no further response to this Order to Show Cause is necessary.



8/25/2021
Date                                                    United States Magistrate Judge




IFP-1 (03/12)   ORDER TO SHOW CAUSE RE DISMISSAL FOR FAILURE TO PAY FULL FILING FEE OR INITIAL PARTIAL FILING FEE
